DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 has been considered by the examiner.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US Patent Publication No. 2015/0299058 A1) in view of Knochenmus et al. (US Patent Publication No. 2011/0152363 A1).

In regard to claim 23, Lamb et al. disclose a fertilizer composition comprising a mixture of:
a first source of a target micronutrient (e.g. cobalt) comprising said target micronutrient chelated with a chelating agent (e.g. cobalt lactate); and
a second source of the target micronutrient that is different from said first source (e.g. cobalt sulfate) [Paragraph 0116];
wherein the combined first and second source are present in an amount of about 36% by weight based upon the total weight of the composition taken as 100% by weight [Paragraph 0116], and when the ratio of the mineral in the chelated compound to the same mineral in salt form is 23:77 [Paragraph 0115], the first source would necessarily be present in an amount of about 8% by weight and the second source at about 28% by weight;
wherein the fertilizer composition is in solid form [Paragraph 0097].
Lamb does not explicitly disclose wherein the fertilizer composition is in the form of a powder and wherein the average particle size is less than about 170 µm for at least about 50% of the particles in the fertilizer composition.

Knochenmus et al. is directed to chelated mineral compositions for use in a fertilizer mix [Paragraph 0048]. The Lamb and Knochenmus references share a common assignee and inventor(s) and are analogous references. The mineral chelated compound of Knochenmus may be reduced to a fine powder [Paragraph 0044]. “Reducing the compound to a fine powder may increase its solubility, providing a rapidly soluble mineral chelated product. After contacting with a mill, the particles may be screened to further separate larger particles from smaller ones. Any larger particles may be placed back in the mill for further reduction in size. Screening may include filtering with a mesh. The mesh size may be about 50 to about 70 or about 50, about 60 or about 70 size mesh. The mesh size may less than 50 for example.” [Paragraph 0044].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the solid fertilizer material of the Lamb reference as a powder which has been screened through a mesh size of about 70 (e.g. particles with a size of less than 212 µm). One of ordinary skill in the art would have been motivated to do so because solid particles in powder form have increased solubility as demonstrated in Knochenmus, thereby providing a rapidly soluble micronutrient product. Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05]. 

In regard to claims 24-25 and 32, Lamb’s second source of said target nutrient is in is the non-chelated sulfate form of said target micronutrient (e.g. cobalt sulfate) [Paragraph 0116].

In regard to claim 26 and 33, Lamb et al. disclose a mineral chelated compound, wherein the chelating agent is one of lactate, ethylene diamine, ethylenediamine tetraacetate (EDTA), etc. [Paragraph 0007].

In regard to claim 27, Lamb et al. disclose a target micronutrient (e.g. mineral) selected from the group consisting of nickel, copper, zinc, manganese, iron, molybdenum, and mixtures thereof [Paragraph 0007].

In regard to claim 28, Lam et al. disclose a composition further comprising flow agents (e.g. liquid) [Paragraph 0095], organic plant growth promoters (e.g. enzymes) [Paragraph 0100], or macronutrients [Paragraph 0107].

In regard to claims 30-31, in the case where the target nutrient is a selected from a mixture of cobalt, iron, manganese, copper and zinc (claim 27), Lamb et al. disclose a composition comprising a first, second, third and fourth source of said target nutrients. Lam’s composition can comprise cobalt lactate, cobalt sulfate, and one or more of ferric sodium EDTA, manganese lactate, copper sulfate, and zinc sulfate [Paragraph 0117].

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US Patent Publication No. 2015/0299058 A1) in view of Knochenmus et al. (US Patent Publication No. 2011/0152363 A1) and further in view of Marks (US Patent Publication No. 2009/0038355 A1).
In regard to claims 34-35, the Lamb reference does explicitly teach a humic acid ingredient.

Marks is directed to enhancing availability of nutrients and micronutrients to plants utilizing the nutrients in conjunction with a chelating agent [Paragraph 0003-0004]. It is advantageous when the nutrient or micronutrient is complexed with another compound, or chelated to form part of a chelated complex [Paragraph 0012]. Chelating agents can include humic acids in the form of humic and fulvic acid powders [Paragraph 0012]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a humic acid ingredient within the composition disclosed by Lamb because humic acid can act as a complexing agent to the micronutrient components described by Lamb. Furthermore, humic acid is a chelating agent that acts as nutritional product and/or growth stimulator [Paragraph 0012]. One of ordinary skill in the art would have been motivated to do so to formulate Lamb’s micronutrient composition with increased availability while also avoiding synthetic chemical chelates which are damaging to the environment [Paragraph 0004].

Claims 44-45, 47-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 105746559 A) as evidenced by Firebrake® ZB MSDS (2006).

In regard to claims 44-45 and 47-48, Zhu discloses a fertilizer (e.g. soil conditioner comprising plant nutrients) in Paragraph [0033] comprising a mixture of a first source of boron that is water-soluble (e.g. boric acid) and a second source of boron (e.g. Firebrake ZB, which is synonymous with zinc borate [See Firebrake® ZB MSDS]), further comprising the ingredient humic acid (e.g. an ingredient insoluble in acidic environment, soluble in a basic environment, and releases a weak acid as it solubilizes), further comprising dispersing agents (e.g. sodium polyacrylate) and organic plant growth promoters (e.g. microbial bacterial agent). Zhu discloses a composition with components in the weight ranges recited in Paragraph [0028]. Within these ranges, each boron component is provided within the range of 1-13% by weight (calculated at the respective weight value endpoints). It lies within the level of one of ordinary skill in the art to choose the most appropriate values of the micronutrients within the fertilizer composition to prevent and treat micronutrient (e.g. boron deficiency) and the difference between the claimed range and Zhu’s range will not support the patentability of subject matter encompassed by the prior art unless there is evidence of criticality, wherein said composition is in the form of powder [Paragraph 0043]. 

Zhu discloses the composition containing “nano-carbon powder” [Paragraph 0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a powder formulation with a uniform particle size distribution within a nano-sized range (e.g. 100 µm or less) and within the claimed range. One of ordinary skill in the art would have been motivated to do so to avoid segregation of the individual components. Segregation occurs when a mixture of particles of varying sizes group together according to their size, forming a heterogenous mixture and this often results in uneven application and unpredictable results.

In regard to claim 50, Zhu discloses a fertilizer (e.g. soil conditioner comprising plant nutrients) in Paragraph [0033, 0016] comprising a mixture of:
a first source of a target micronutrient (e.g. zinc) comprising said target micronutrient chelated with a chelating agent (e.g. zinc gluconate);
a second source of the target micronutrient (e.g. zinc) that is different from said first source (e.g. Firebrake ZB, which is synonymous with zinc borate [See Firebrake® ZB MSDS]);
and humic acid [Paragraph 0016];
wherein said composition is in the form of powder [Paragraph 0043].
Zhu discloses the composition containing “nano-carbon powder” [Paragraph 0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a powder formulation with a uniform particle size distribution within a nano-sized range (e.g. 100 µm or less) and within the claimed range. One of ordinary skill in the art would have been motivated to do so to avoid segregation of the individual components. Segregation occurs when a mixture of particles of varying sizes group together according to their size, forming a heterogenous mixture and this often results in uneven application and unpredictable results.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.

	Applicant argues (Pgs. 2-3) a person of ordinary skill in the art would not have considered Lamb’s “finely ground limestone” to be within the claimed range (e.g. wherein the average particle size is less than about 170 µm for at least about 50% of the particles in the fertilizer composition) because “finely ground limestone” does not have a universally recognized definition. A search for “finely ground limestone” in the art provides numerous examples of materials within the claimed range:
Finely ground limestone having an average particle size of 15 µm compared to coarsely ground limestone which has an average particle size of 500 µm [Kriessmann, US Patent No. 6,359,029, Column 6, lines 19-21]. 
	Finely ground limestone sold under the brand name “green square” with a particle size of 53 µm (98%) [Lloyd, US Patent No. 4,149,869, Column 4, lines 40-45];
	Finely ground limestone is usually ground to a mean diameter of 4 to 12 microns [Downs et al. US Patent Pub. 2003/0017088 A1, Paragraph 0053];
	Finely ground limestone (size <100 micron) [Sceats et al. US Patent Publication No. 2011/0008227 A1, Paragraph 0011];
	Finely ground limestone having a particles size less than 90 microns [Jesus, US Patent No. 9,656,917 B2, Claim 1];
among others.
	While not acquiescing to Applicant’s argument, a new ground of rejection is presented above in an effort to further advance patent prosecution. 

Applicant argues (Pg. 4) Lamb discloses aqueous compositions where water is the carrier and Lamb discloses a general teaching that the other compositions may include a solid carrier. This argument is not persuasive. Lamb et al. disclose a composition in solid form, on a carrier [Paragraph 0097]. Carriers include finely ground limestone (e.g. limestone powder) [Paragraph 0097]. In the case where Lamb’s micronutrient mineral composition is combined with a powder carrier, it necessarily follows that the composition is in the form of a powder. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). [MPEP 2123]. 

Applicant argues (Pg. 5) Zhu and Firebrake fail to teach or suggest the claimed average particle size limitation in the claims. This argument is not persuasive. Zhu discloses the composition containing “nano-carbon powder” [Paragraph 0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a powder formulation with a uniform particle size distribution within a nano-sized range (e.g. 100 µm or less) and within the claimed range. One of ordinary skill in the art would have been motivated to do so to avoid segregation of the individual components. Segregation occurs when a mixture of particles of varying sizes group together according to their size, forming a heterogenous mixture and this often results in uneven application and unpredictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        August 3, 2022